Citation Nr: 0924825	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-29 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbar disc disease, L5-S1.

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right knee injury with chondromalacia patella 
and synovitis.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his Substantive Appeal, the Veteran requested a Central 
Office Board hearing; however, in a June 2009 statement the 
Veteran withdrew this request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the RO developed the issue of 
rating for the service-connected right knee disabilities as 
the evaluation of traumatic arthritis due to right knee 
injury with chondromalacia patella and synovitis rated as 10 
percent disabling.  This is incorrect.  In fact, since 2000 
the Veteran's service-connected right knee disorder has been 
separately rated as traumatic arthritis of the right knee and 
as residuals of a right knee injury with chondromalacia 
patella and synovitis, each rated 10 percent disabling under 
Diagnostic Codes 5010 and 5257, respectively.  Thus, his knee 
is currently, and has been during the relevant period of this 
appeal, rated as 20 percent disabling in combination, not the 
10 percent reflected in the issue as stated by the RO.  In 
the further development of this appeal, the RO must correctly 
characterize the service-connected disabilities and ratings 
as reflected on the rating sheets.

In November 2003, shortly after he filed his claim for an 
increased evaluation of lumbar disc disease, L5-S1, the 
Veteran was provided a VA examination to address the severity 
of this disability.  At the time neurologic examination was 
symmetric and without deficits.  Spondylosis of the lumbar 
spine without radiculopathy was assessed.  

In December 2004, the Veteran was provided a VA examination 
in furtherance of substantiating his claim for an increased 
evaluation of his right knee disabilities.  Examination 
showed limitation on walking and standing, as well as flexion 
limited to 120 degrees, caused predominantly by pain.  

The Veteran was last provided a VA examination in June 2006, 
with respect to both disabilities encompassed by the present 
appeal.  With respect to the Veteran's low back disability, 
no neurologic abnormalities were found associated therewith 
and spondylosis of the lumbar spine at L5-S1 without lower 
extremity radiculopathy was diagnosed.  In regards to the 
right knee, the findings were largely the same as those of 
the January 2004 examination.

A June 2007 VA physician note documents evaluation for 
traumatic arthropathy of the right knee, as well as a 
complaint of increasing pain in the right knee, with a 
history of injury in 1980.  At this time, the Veteran 
reported that the knee was locking and giving way more and 
more frequently.  

A December 2007 VA treatment note documents a complaint of 
low back pain, relieved with ibuprofen and without urinary or 
fecal incontinence.  Examination resulted in an assessment of 
low back pain radiating into the right lower extremity, rule 
out radiculopathy. 

A September 2008 MRI report of the lumbar spine discloses a 
complaint of increasing pain of the low back radiating into 
the right lower extremity.  This MRI report notes an 
impression of moderate to severe spinal canal stenosis at L3-
L4 due to a combination of a disc bulge, facet arthropathy, 
right-sided synovial cyst and epidural lipomatosis, as well 
as remote compression fracture deformity of L2 and severe 
degenerative spondylosis.  

The above-outlined evidence indicates that the Veteran's 
disabilities may have increased in severity since his last VA 
examination in June 2006, nearly three years ago.  This 
evidence suggests that the Veteran's low back disability may 
have manifested by neurologic abnormality(ies) and that his 
right knee may have developed further limitation of motion 
and possibly instability.  When it is indicated that the 
severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); 
see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Remand for a VA 
examination is thus necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain up-to-date VA 
outpatient treatment reports pertaining to 
the Veteran beginning in September 2008.

2.  The Veteran should be provided a VA 
examination to determine the current 
severity of his service-connected 
degenerative disc disease, L5-S1, and 
right knee disorders.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated tests 
and/or studies should be completed.

A copy of all the pertinent criteria for 
rating disabilities of the spine and knees 
should be available to the examiner for 
review in conjunction with the 
examination.  The examiner should 
undertake range of motion studies, 
specifically identifying any limitations 
due to pain, incoordination, weakened 
movement, or excess fatigability on use in 
terms of additional degrees of limitation 
of motion.  

With respect to the low back, the examiner 
should articulate whether any 
manifestation found is due to service-
connected degenerative disc disease, L5-
S1.  The symptoms of this diagnosis and 
the associated degree of severity should 
be precisely documented.  If this is not 
possible, the examiner should provide 
explanation.

If any neurologic abnormality(ies) is/are 
found to be associated with the service-
connected low back disability, the 
examiner is asked to identify the nerve(s) 
and/or nerve group(s) involved and to 
opine whether such incomplete paralysis is 
severe, mild, moderate or wholly sensory.  
In this regard, neurologic testing, if 
indicated, should be accomplished.  

2.  The AMC/RO should then undertake any 
other development deemed necessary and 
readjudicate the issues on appeal which 
includes separately rated right knee 
disorders.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
and his representative should be given an 
opportunity to respond to the SSOC, before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




